CASE, Judge.
Petitioner herein complains of an award entered by the Commission holding that petitioner did not sustain an injury by accident arising out of and in the course of his employment.* A reading of the transcript indicates that there is a conflict in the evidence as to whether petitioner had an' accident and sustained any injury. Petitioner has the burden of proving by a preponderance of the evidence both his injury and the fact of the accident. In re Estate of Bedwell (Bedwell v. Industrial Commission of Arizona), 104 Ariz. 443, 454 P.2d 985 (1969). The state of the evidence entitled the Commission to find that he did not meet that burden.
The award is affirmed.
STEVENS, P. J, and DONOFRIO, J., concur.

 This case was decided under the law as it existed prior to 1 January 1969.